Nolan, J.
(dissenting). I find the court’s reasoning untenable and its result unpalatable. We have held that the purpose of G. L. c. 151 A, § 25 (e) (2), “is to deny benefits to a claimant who has brought about his own unemployment through inten*439tional disregard of standards of behavior which his employer has a right to expect.” Garfield v. Director of the Div. of Employment Sec., 377 Mass. 94, 97 (1979). The crucial issue is the employee’s state of mind. The board, in making its determination, must consider the employee’s knowledge of the employer’s expectation, the reasonableness of that expectation, and the presence of any mitigating factors. Id. Here, there was substantial evidence based on either the employee’s admission in open court or the fact of his alleged criminal activity to support a finding that the acts of the employee constituted deliberate misconduct which he knew was “contrary to the employer’s interest.” Goodridge v. Director of the Div. of Employment Sec., 375 Mass. 434, 436 (1978). I fail to see how an employee’s admission to sufficient facts in a public courtroom that he committed an indecent assault and battery on a child over fourteen could be anything but deliberate misconduct in wilful disregard of his employer’s interest. This act was not a “good faith lapse in judgment or attention.” Garfield, supra at 97. Becker Junior College is an educational institution for young people. The school, in its concern for the well-being of its students, has a right reasonably to expect that its teachers will deport themselves to maintain that well-being. Wardell surely must have known that his admission in court to sufficient facts would not be in the best interests of Becker Junior College. The publicity may not only have affected the emotional stability of the students and parents of those students but also may have had an adverse effect on the recruitment of new students.